THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


           Judy Marie Barnes, Employee, Petitioner,

           v.

           Charter 1 Realty, Employer, and Technology Insurance
           Co. Amtrust South, Carrier, Respondents.

           Appellate Case No. 2012-212389



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



             Appeal from The Workers' Compensation Commission 



                              Opinion No. 27479 

                Heard September 24, 2014 – Filed January 14, 2015 



                        REVERSED AND REMANDED


           James K. Holmes and David T. Pearlman, both of the
           Steinberg Law Firm, LLP, of Charleston, and Michael J.
           Jordan, of The Steinberg Law Firm, LLP, of Goose
           Creek, for Petitioner.

           Natalie B. Fisher, of Fisher Law Firm, LLC, of Mount
           Pleasant, for Respondents.


     JUSTICE HEARN: This case requires us to clarify the idiopathic exception
to workers' compensation. Judy Barnes tripped and fell at work while walking
down the hallway to check e-mail for another employee. Although there was no
evidence that her fall was precipitated by an internal condition—such as her legs
giving out or her fainting—the single commissioner and appellate panel found that
her fall was idiopathic and therefore noncompensable. The court of appeals
affirmed. We now reverse.

                     FACTUAL/PROCEDURAL HISTORY
       Barnes was employed as an administrative assistant at Charter 1 Realty. On
the day of her injury, Barnes was asked to check the e-mail of one of the realtors
before noon. Around 11:30 a.m., Barnes left her desk and walked toward the
realtor's office. However, she stumbled, fell, and sustained serious injuries: a
broken left femur, broken left humerus and a torn rotator cuff.

       Barnes subsequently filed a claim for workers' compensation. At the
hearing, Barnes testified she was hurrying to the realtor's office to check her e-mail
and that caused her to fall. Evidence was also introduced that her husband did not
like the shoes she wore, and he had told her she needed to pick up her feet when
she walked.

       The single commissioner denied her claim, finding there was no explanation
for the fall and it was not caused by some hazard at work or a deficiency in the
carpet. Based upon these findings, the commissioner concluded Barnes' fall was
idiopathic. The commissioner also concluded no competent evidence was
presented that her employment contributed to her fall.

      The appellate panel affirmed, adopting the order of the single commissioner
in its entirety. Barnes appealed and the court of appeals affirmed in a
memorandum decision. Barnes v. Charter 1 Realty, Op. No 2012-UP-025 (S.C.
Ct. App. filed Jan. 25, 2012). We granted a writ of certiorari.

                              ISSUES PRESENTED

I.	    Did the court of appeals err in affirming the appellate panel's finding that
       Barnes' fall was idiopathic?

II.	   Did the court of appeals err in affirming the appellate panel's finding that
       Barnes' fall did not arise out of her employment?
                            STANDARD OF REVIEW
       Workers' compensation law is to be liberally construed in favor of coverage
to serve the beneficent purpose of the Workers' Compensation Act; therefore, only
exceptions and restrictions on coverage are to be strictly construed. James v.
Anne's Inc., 390 S.C. 188, 198, 701 S.E.2d 730, 735 (2010). On appeal from an
appellate panel of the Workers' Compensation Commission, this Court can reverse
or modify the decision if it is affected by an error of law or is clearly erroneous in
view of the reliable, probative, and substantial evidence in the whole record.
Pierre v. Seaside Farms, Inc., 386 S.C. 534, 540, 689 S.E.2d 615, 618 (2010).
"The claimant has the burden of proving facts that will bring the injury within the
workers' compensation law, and such award must not be based on surmise,
conjecture or speculation." Crisp v. SouthCo., 401 S.C. 627, 641, 738 S.E.2d 835,
842 (2013). In a workers' compensation case, the appellate panel is the ultimate
fact-finder. Pratt v. Morris Roofing, Inc., 357 S.C. 619, 622, 594 S.E.2d 272, 273
(2004). However, where there are no disputed facts, the question of whether an
accident is compensable is a question of law. Grant v. Grant Textiles, 372 S.C.
196, 201, 641 S.E.2d 869, 872 (2007).

                                 LAW/ANALYSIS

      Barnes argues the court of appeals erred in affirming the finding that her fall
was idiopathic and that it did not arise out of her employment. We agree.

I.    IDIOPATHIC INJURIES

      Based on the finding that there was no irregularity in the carpeting and
Barnes could not otherwise explain her fall, the appellate panel held the fall was
idiopathic and the court of appeals affirmed based on substantial evidence.
However, we conclude the panel's holding is a departure from settled jurisprudence
regarding idiopathic falls, and endeavor to clarify the scope of this doctrine.
Because we hold the appellate panel committed an error of law, we do not believe
the substantial evidence rule controls our decision.

      Idiopathic falls are excepted from the general rule that a work-related injury
is compensable. As an exception to workers' compensation coverage, the
idiopathic doctrine should be strictly construed. See Anne's Inc., 390 S.C. at 198,
701 S.E.2d at 735. An idiopathic fall is one that is "brought on by a purely
personal condition unrelated to the employment, such as heart attack or seizure." 2
Modern Workers Compensation § 110:8. Idiopathic injuries are generally
noncompensable absent evidence the workplace contributed to the severity of the
injury. Bagwell v. Ernest Burwell, Inc., 227 S.C. 444, 452, 88 S.E.2d 611, 614
(1955). The idiopathic fall doctrine is based on the notion that an idiopathic injury
does not stem from an accident, but is brought on by a condition particular to the
employee that could have manifested itself anywhere. See Ellis v. Spartan Mills,
276 S.C. 216, 219, 277 S.E.2d 590, 592 (1981) ("'The adjective 'accidental'
qualifies and described the injuries contemplated by the statute as having the
quality or condition of happening or coming by chance or without design, taking
place unexpectedly or unintentionally. If one becomes ill while at work from
natural causes, the state or condition is not accidental since it is a natural result or
consequence and might be termed normal and to be expected.'" (quoting Hiers v.
Brunson Constr. Co., 221 S.C. 212, 230, 70 S.E.2d 211, 219–220 (1952)).

       In finding the unexplained nature of Barnes' fall rendered it idiopathic, the
appellate panel relied on the court of appeals' opinion in Crosby v. Wal-Mart Store,
Inc., 330 S.C. 489, 499 S.E.2d 253 (Ct. App. 1998). In Crosby, the court affirmed
the finding that the claimant's fall was idiopathic, basing its conclusion on the fact
the fall was a result of an internal failure or breakdown in the knee. Id. at 494–
495, 499 S.E.2d at 256. The court specifically referenced testimony of another
employee that Crosby had indicated her leg "gave out" to support this finding. Id.
at 494, 499 S.E.2d at 256. Thus, in Crosby the court did not find the cause of the
fall was unknown, but found it was in fact occasioned by an internal and personal
condition specific to Crosby, and was therefore idiopathic in nature.

      The holding in Crosby is in harmony with how our courts have consistently
applied the idiopathic exception—the circumstances of the fall were not simply
unexplained, but indicated the cause was internal. See, e.g., Bagwell, 227 S.C. at
450, 88 S.E.2d at 613 (finding fall was idiopathic where employee was standing at
a desk and suddenly fell rigidly backward without crying out or making any
attempt to catch himself); Miller v. Springs Cotton Mills, 225 S.C. 326, 330, 82
S.E.2d 458, 459 (1954) (denying compensation finding the claimant's knee failed
to function normally and concluding the fall was caused by "some internal failure
or breakdown in the knee which might have happened at any time"): c.f. Shatto v.
McLeod Reg'l Med. Ctr., 408 S.C. 595, 600, 759 S.E.2d 443, 445–46 (Ct. App.
2014) (affirming award of compensation and concluding fall was not idiopathic
where claimant did not "directly and unequivocally testify to what specifically
caused her fall" but "identified specific, non-internal reasons for tripping").

      By contrast, the appellate panel here concluded Barnes' fall was idiopathic
simply because she could not point to any cause of the fall. Specifically, it found:

      There was no substance, no object, no item, no debris, or anything
      else over which the Claimant tripped. The surface she walked on in
      the hallway was level without any bubbling or alterations in the
      carpet. There was no evidence her fall was caused by any hazards of
      her work. Therefore, the greater weight of the evidence, including the
      Claimant's own testimony, indicates that the Claimant's injuries were
      caused by an idiopathic fall.

This reasoning does not comport with our jurisprudence of idiopathy. As
discussed supra, an idiopathic fall arises from an internal breakdown personal to
the employee, thus negating any causal connection. A finding that a fall is
idiopathic is not warranted simply because the claimant is unable to point to a
specific cause of her fall.

       We therefore find the appellate panel's conclusion that Barnes' fall was
idiopathic is an error of law and contrary to the very foundation of the idiopathic
exception. There is no evidence that her leg gave out or she suffered some other
internal breakdown or failure. She did not faint or have a seizure. It is irrelevant
that the carpet or hallway was not defective. Whether she tripped because she was
hurrying or she tripped over her own feet, neither is an internal breakdown or
weakness that falls within the ambit of idiopathy. Accordingly, we find the court
of appeals erred in affirming the finding that Barnes' fall was idiopathic.1

II.   ARISING OUT OF EMPLOYMENT

      The respondents also argue there is substantial evidence in the record to


1
 We soundly reject the respondents' assertion that there is substantial evidence in
the record to support the finding that Barnes suffered an idiopathic fall. In support
of this argument, the respondents point only to the evidence that Barnes tripped
over her own feet, asserting that this could have happened anywhere. We have no
quarrel with that characterization of the facts; however, as discussed supra, they
fail to establish an idiopathic fall. Additionally, our review of the record contains
no suggestion that Barnes suffered any internal breakdown which caused this fall.
Although she fell previously in a grocery store parking lot, that fall was also
apparently due to her tripping, not a personal health defect. We find no legal
authority indicating clumsiness is an exception to workers' compensation.
support the finding Barnes' injury did not arise out of her employment.           We
disagree.

       For an accidental injury to be compensable, it must "aris[e] out of and in the
course of the employment." S.C. Code Ann. § 42-1-160(A) (Supp. 2013). Arising
out of refers to the injury's origin and cause, whereas in the course of refers to the
injury's time, place, and circumstances. Osteen v. Greenville Cnty. Sch. Dist., 333
S.C. 43, 50, 508 S.E.2d 21, 24 (1998). An injury arises out of employment if it is
proximately caused by the employment. Douglas v. Spartan Mills, Startex Div.,
245 S.C. 265, 269, 140 S.E.2d 173, 175 (1965). For an injury to arise out of
employment, there must be a causal connection between the conditions under
which the work is required to be performed and the resulting injury. Grant
Textiles, 372 S.C. at 201, 641 S.E.2d at 871.

      Because we find the material facts are not in dispute, we decide this issue as
a matter of law. In holding Barnes' injury was noncompensable, the appellate
panel found:

      Although the Claimant undoubtedly fell while in the work place this
      fact alone does not make her claim compensable. The Claimant was
      at work and she testified she was going to check e-mails when she fell
      in the hallway, but there is no competent evidence that her
      employment contributed to her fall or its effect on her.

In our view, the appellate panel's finding does not support its ultimate conclusion.
As the panel acknowledged, Barnes was performing a work task when she tripped
and fell. Those facts alone clearly establish a causal connection between her
employment and the injuries she sustained.2 See Nicholson v. S.C. Dep't of Social

2
  As the respondents' attorney admitted during oral arguments, had Barnes been on
the way to the bathroom or to get a cup of coffee, her injuries would be
compensable under the personal comfort doctrine. See Mack v. Branch No. 12,
Post Exch., Fort Jackson, 207 S.C. 258, 264, 35 S.E.2d 838, 840 (1945) ("Such
acts as are necessary to the life, comfort, and convenience of the servant while at
work, though strictly personal to himself, and not acts of service, are incidental to
the service, and injury sustained in the performance thereof is deemed to have
arisen out of the employment."). We reject any interpretation of workers'
compensation law which would permit recovery when an employee falls while
attending to her personal needs but denies recovery when she falls while actually
working.
Servs., Op. No. 27478 (S.C. Sup. Ct. filed Jan. 14, 2015) (finding claimant who
tripped and fell on the way to a meeting was entitled to compensation because
"[t]he circumstances of her employment required her to walk down the hallway to
perform her responsibilities and in the course of those duties she sustained an
injury; these facts establish a causal connection between her employment and her
injuries"). Barnes clearly established that she was performing her job when she
sustained an accidental injury; we therefore hold her injuries arose out of her
employment as a matter of law.

                                CONCLUSION
      Based on the foregoing, we reverse the court of appeals' opinion affirming
the appellate panel's denial of compensation and remand for a determination of the
appropriate award.

       TOAL, C.J., BEATTY, and KITTREDGE, JJ., concur. PLEICONES,
J., dissenting in a separate opinion.
JUSTICE PLEICONES: I respectfully dissent. In my opinion, this case
presents a question of substantial evidence and not one of law, and the Court
of Appeals was correct to affirm the Workers' Compensation Commission's
decision to deny compensation. I would therefore dismiss the writ of
certiorari as improvidently granted.
An accident is compensable only where it both "arises out" of employment
and occurs "in the course of employment." These two requirements are not
synonymous, and the claimant must prove both. An injury "arises out" of
employment when there is a causal connection between the conditions under
which the work is required to be performed and the injury. "In the course of
employment" requirement is met by proof that the accident happened within
the period of employment, at a place the employee reasonably may be in the
performance of her duties, and while fulfilling those duties or engaging in
something incidental to those duties. See, e.g., Ardis v. Combined Ins. Co.,
380 S.C. 313, 669 S.E.2d 628 (Ct. App. 2008). In my opinion, the majority
erroneously equates these two requirements when it concludes petitioner's fall
"arose out" of her employment because she was performing her job when she
fell.
South Carolina is among the minority of jurisdictions that deny compensation
for unexplained falls. Crosby v. Wal-Mart Store, Inc., 330 S.C. 489, 499
S.E.2d 253 (1998), citing 1 Arthur Larson & Lex K. Larson, Workers'
Compensation Law § 10.31(a) (1977). Absent special conditions or
circumstances, a level floor cannot cause an accident. Bagwell v. Ernest
Burwell, Inc., 227 S.C. 444, 88 S.E.2d 611 (1955). Where the claimant
presents no evidence as to what caused the fall, it is wholly conjectural to say
that "employment was a contributing cause of [petitioner's] injury." Id.
Here, since petitioner presented no evidence that her employment was a
proximate cause of her fall, she did not meet the "arises out of employment"
component required to prove a compensable injury.
In my opinion, substantial evidence supports the Commission's decision that
petitioner failed to meet her burden of showing her fall was compensable.
Further, to the extent the Commission erred in equating 'idiopathic' falls with
'unexplained' falls, the record nonetheless reflects petitioner presented no
evidence that her fall arose out of her employment, that is, that her fall on a
level surface was the result of a special condition or circumstance. Bagwell,
supra.
I respectfully dissent and would dismiss the writ of certiorari as
improvidently granted.